Citation Nr: 0120752	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-09 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922 (West 1991 & Supp. 2001).  


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied an 
application for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  The appellant, who is the 
veteran's payee, filed a November 1999 notice of 
disagreement, initiating this appeal.  An April 2000 
statement of the case was sent to the veteran and the 
appellant, and the payee filed a May 2000 VA Form 9, 
substantive appeal, perfecting the appeal.  A personal 
hearing before a member of the Board was afforded the veteran 
and the appellant in June 2001.  

It appears that the IC determined that the veteran was 
ineligible for RH insurance benefits on several occasions 
prior to October 1999.  With the exception of a December 1986 
letter, there is no indication that the veteran or the 
appellant was advised of these determinations, or of their 
appellate rights.  Where a claimant has not received notice 
of a prior decision or of the right to appeal that decision, 
the time period in which to file an appeal does not begin to 
run.  Rosler v. Derwinski, 1 Vet. App. 241 (1991); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); Tablazon v. 
Brown, 8 Vet. App. 359 (1995).  Accordingly, the prior 
determinations did not become final and the Board will decide 
the instant appeal on the merits.



FINDINGS OF FACT

1.  By a January 1977 rating decision, the veteran was 
granted service connection, with a compensable rating, for 
schizophrenia.  He was so notified by letter dated February 
7, 1978.  

2.  His application for RH insurance was received in June 
1978.  

3.  The veteran was not incompetent at any time in the year 
following the February 1977 notification of the grant of 
compensable service connection for schizophrenia.  

4.  The veteran's application for RH insurance was not 
received within one year of any notice to him that he had 
been granted service connection for a disability.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922; 38 C.F.R. § 3.353 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a VA psychiatric examination in 
October 1976.  After interviewing the veteran, the examiner 
concluded that a diagnosis of acute schizophrenic episode, in 
partial remission, was warranted.  However, the veteran 
appeared competent to handle his VA funds.  

In January 1977, the veteran was awarded a service 
connection, with a compensable initial rating of 100 percent 
(total) disability, for schizophrenia.  He was so informed in 
February 1977.  Thus far, this grant is the only award of 
service connection to the veteran.  In April 1978, according 
to a VA report of contact memorandum, the veteran contacted 
the RO seeking information concerning RH insurance.  He was 
sent information regarding, and an application for, RH 
insurance.  His first application for RH insurance was 
subsequently received in June 1978.  

A second VA psychiatric examination was afforded the veteran 
in September 1978.  He again reported auditory and visual 
hallucinations, and his diagnosis was modified to chronic 
schizophrenia, paranoid type.  However, the examiner again 
concluded that the veteran was competent to manage his VA 
funds.  However, based on a subsequent November 1981 
examination, the veteran was later found incompetent to 
manage his affairs.  In February 1982, he was declared 
incompetent by the RO.  He continues to be so rated by the 
VA.  

In August 1999, the veteran filed an application to reinstate 
his lapsed Service Disabled Veterans Insurance (RH insurance) 
policy.  However, further research confirmed that in fact the 
veteran was never previously awarded RH insurance, so his 
application for reinstatement was construed as an application 
for issuance of RH insurance.  

In an October 1999 administrative decision, the IC determined 
his application for RH insurance was untimely, and thus had 
to be denied.  The veteran responded with a November 1999 
notice of disagreement, initiating an appeal of this issue.  
A statement of the case on this issue was afforded him in 
April 2000.  He responded with a May 2000 VA Form 9, 
perfecting his appeal.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  38 U.S.C.A. § 1922(a) (West 
1991) (Public Law 102-86, § 201(a)(1) changed the one-year 
application period to two years effective September 1, 1991).  
However, if an applicant is shown by the evidence to have 
been mentally incompetent during any part of the eligibility 
period, an application for insurance may be filed within one 
year after a legal guardian is appointed, or within one year 
after the removal of such mental incompetency.  38 U.S.C.A. 
§ 1922(a).  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353 (2000).  Where there is a 
reasonable doubt as to whether a person is competent, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353 (2000).  

In this case, the veteran did not apply for RH insurance 
within one year of the last notice to him of a grant of 
service connection for disability, which was in February 
1977; the appellant and his wife concede this fact.  Thus, he 
is not eligible for RH insurance because the application was 
not received in a timely manner, within one year of the 
period of notice to him of the last grant of service 
connection for disability.  However, the appellant contends 
that his service connected psychiatric disability rendered 
him unable to file for RH insurance within the statutory time 
limit, thus tolling the application period.  

As is noted above, the veteran was afforded a VA psychiatric 
examination in October 1976 and again in September 1978.  On 
both occasions he was diagnosed with schizophrenia; 
nevertheless, he was found competent.  While these findings 
of competency are outside the eligibility period (February 7, 
1977 to February 7, 1978), they are consistent and were 
rendered in close proximity of time. 

The record also reflects that the veteran took an active 
interest in his affairs with VA during this period.  He 
completed his application for VA benefits in May 1976, and 
completed a declaration of marital status in February 1978.  
The report of contact shows that he personally contacted the 
RO in April 1978, and requested information regarding 
insurance benefits.  This evidence supports the medical 
opinions that he was competent during this period.

In support of their contentions of incompetency, the veteran 
and the appellant have offered only their own assertions as 
to his mental state at that time.  The appellant testified 
that the veteran' brother largely handled the veteran's 
affairs during the year prior to February 1978, but she also 
testified that she did not have personal knowledge of these 
matters.  The veteran's testimony suggests that he was 
maintaining a savings account and was otherwise aware of his 
financial affairs.  The parties' opinions are outweighed by 
the medical opinions, and the evidence of the veteran's 
conduct during the year prior to February 1978.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)).  The 
aforementioned VA medical findings, combined with the lack of 
contrary evidence and the regulatory presumption of 
competency, weigh against a finding that the veteran was 
incompetent during his eligibility period.  

There has been no claim in this case that the veteran was not 
advised of his right to RH insurance benefits in the year 
preceding February 1978.  The U.S. Court of Appeals for 
Veterans Claims (the Court), however, has determined that 
pertinent laws, including 38 U.S.C.A. § 1922(a), did not 
themselves impose any notification requirements upon VA.  The 
Court has further indicated that the requirement that 
application for RH insurance be made within one year (now two 
years) after an initial grant of service connection did not 
violate a veteran's due process and equal protection rights 
under the Constitution.  Saunders v. Brown, 4 Vet. App. 320 
(1993).

It is noted that the VA makes every effort to advise veterans 
of their potential eligibility for benefits.  However, the 
vast array of benefits makes it impossible for the VA to 
inform every veteran or person of every possible potential 
benefit for which he or she might be entitled.  Ultimately, 
it is the responsibility of the veteran to contact VA and 
request specific information about specific types of 
benefits, and to apply for specific benefits in a timely 
manner.  The Court has indicated that the VA does not have a 
duty to provide veterans and their dependents with personal 
notices of their eligibility for specific benefits.  See Hill 
v. Derwinski, 2 Vet. App. 451 (1991).  

In conclusion, the veteran has not demonstrated that he was 
incompetent at any time during which he was eligible to apply 
for RH insurance under 38 U.S.C.A. § 1922.  Therefore, the 
statutory one-year eligibility period has not been tolled, 
and the veteran's application for such benefits is untimely.  


ORDER

As the veteran's application was untimely, he is not eligible 
for RH insurance under 38 U.S.C.A. § 1922.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

